COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Andrew Patterson v. Transcontinental Insurance Company

Appellate case number:    01-15-00464-CV

Trial court case number: 2013-01531

Trial court:              129th District Court of Harris County

       Patterson moved for en banc reconsideration after the filing deadline, and after our
plenary power over his case expired. See TEX. R. APP. P. 19.1, 49.7. We therefore order that his
motion be dismissed for want of jurisdiction.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
           Acting individually         Acting for the Court


Panel consists of Justices Bland, Brown, and Lloyd.

Date: July 28, 2016